DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.       Claims 10, 16 have been amended, claims 1-9, 14 have been cancelled, new claims 22-23 have been added and claims 10-13, 15-23 are pending as amended on 10/29/21. 
4.         The new ground of rejection set forth below for claims are necessitated by Applicant's amendment filed on 10/29/21. In particular, claim 10 has been amended to include features from claim 14. Now, the scope of independent claim 10 and the claims depends from claim 10 are changed. Further new claims 22-23 have been added. For this reason, the present action is properly made final.
5.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment
7.         Applicant's amendment filed on 10/29/21, has been fully considered and entered. 
Response to Arguments
8.         Applicant's arguments with respect to objection to claim 16 filed on 10/29/21, have been fully considered but are moot in view of amendment. Accordingly, objection to claim 16 has been withdrawn.
9.         Applicant's arguments with respect to rejection of claims 14-18, 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 10/29/21, have been fully considered but are moot in view of amendment. Accordingly, previous rejections have been withdrawn.
10.         Applicant's arguments with respect to rejection of claims 10-13, 19, 21 under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0136146; IDS filed on 03/29/21), claims 14-18 under 35 U.S.C. 103 as being unpatentable over Chang in view of Dahlmann (US 2005/0101495), claim 17 under 35 U.S.C. 103 as being unpatentable over Chang in view of Dahlmann and Klomp (US 2014/0330054), claim 18 under 35 U.S.C. 103 as being unpatentable over Chang in view of Dahlmann and Eyrisch (US 6072063) filed on 10/29/21, have been fully considered but are moot in view of amendment. Previous rejections have been withdrawn. However, in view of amendment to claims and response, a new ground(s) of rejection is made. Applicants arguments regarding the absence of quaternization in instant invention Vs quaternization in the prior art have been respectfully considered but are not persuasive because the claimed invention as well as prior art uses the anhydride react with the tertiary amine diol to 

Claim Rejections - 35 USC § 112
11.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.        Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18 are dependent on claim 14. However, claim 14 is cancelled and thus, the dependency of claims 15-18 are unclear. For purposes of examination, the examiner will interpret the claim as being dependent on claim 10.


Claim Rejections - 35 USC § 103
13.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

14.      The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.        Claims 10-13, 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0136146; IDS filed on 03/29/21) in view of Dahlmann (US 2005/0101495).
           Regarding claims 10-12, 15, 17, 19, Chang discloses a method of inhibiting hydrate agglomeration in a multi-phase fluid, the method comprising introducing an effective amount of a polyester amine salt (e.g. quaternized polyester amine) anti-agglomerant hydrate inhibitor to the multi-phase fluid, e.g. crude oil, wet natural gas or production fluid to prevent agglomeration of hydrates (para [0004], [0007]-[0008], [0010], [0012], [0106]-[0109]). Chang further discloses the polyester amine quaternized salt anti-agglomerant hydrate inhibitor is made by a process comprising forming a polyester amine precursor through condensation reaction between a cyclic anhydride such as succinic anhydride, dodecenyl succinic anhydride or hexadecenyl succinic anhydride and a tertiary amine diol such as methyldiethanolamine, and reacting the polyester amine precursor with organic acid such as acetic acid or citric acid to form quaternized salt  (para [0004], [0008], [0035], [0044], [0061], [0071], [0129], [0131]). 
       However, Dahlmann discloses a condensation reaction between succinic anhydride and alkanolamine in presence of acid catalyst to accelerate the formation of intermediate ester, wherein intermediate ester is quaternized with acid to form ester amine quaternized salt anti-agglomerant hydrate inhibitor (para [0069], [0076]-[0077], [0080], [0086]-[0088]). Thus, Chang and Dahlmann are pertinent to the ester amine quaternized salt anti-agglomerant hydrate inhibitor formed in two step, e.g. condensation of succinic anhydride with alkanolamine to form intermediate ester followed by quaternization with the acid. 
           It would have been obvious to one with ordinary skill, in the art at the time of invention, to modify Chang with the acid catalyst, as taught by Dahlmann. The rationale to do so would have been motivation provided by of Dahlmann that to do so would accelerate the esterification for the formation of intermediate ester.  
          Regarding claim 10 effective amount of anti-agglomerant hydrate inhibitor, the dependent claim 19 require the effective amount of anti-agglomerant hydrate inhibitor is in range of from 0.1 to about 6 vol%, based on volume of aqueous phase. 
         Chang does not disclose the volume percentage of anti-agglomerant hydrate inhibitor based on aqueous phase. However, Chang discloses the effective amount of anti-agglomerant hydrate inhibitor is in an amount of about 0.5 to about 2.5 wt%, based on content of aqueous phase such as water (para [0120]). Since the prior art amount of anti-agglomerant hydrate inhibitor in the weight percentage fall into claim 19 required amount in volume percentage and the reference, e.g. aqueous phase is same, it would 
          Regarding claim 13, Chang discloses the aqueous phase of the fluid comprised of water in an amount of 30 wt% based on total amount of fluid (para [0112]), overlapping instant claim range of about 1 to about 80 vol% based on total amount of fluid (wt. approx. vol.).
           A prima facie case of obviousness exists for the method, where Chang discloses the aqueous phase of the fluid comprised of water in an amount of 30 wt% based on total amount of fluid, overlapping the requirement of claim 13. See In re Wertheim regarding prima facie cases with overlapping ranges (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) See MPEP § 2144.05).
           Regarding claims 16, Chang discloses tertiary amine diol such as methyldiethanolamine (para [0035]). Further, towards the elected species of butyldiethanolamine, Chang discloses alkanolamine such as mono, di, or tri ethaniolamine and triamine with the example of diethanolamine such as methyldiethanolamine and butylamine such as dibutyl ethanolamine. In absence of any unexpected result, it would have been obvious to one with ordinary skill, in the art at the time of invention to consider the butyl derivative of diethanolamine without undue experimentations, since the alkyl substituents in the length of 1-4 carbons are suggested in the Chang as one of the alkanolamine for the formation of the ester intermediate.  
           Regarding claim 18, Chang discloses the quaternization in the solvent such as 2-ethylhexanol. Chang does not disclose the instantly claimed solvent.
           Dahlmann discloses the quaternization in the solvent such as 2-ethylhexanol and functionally equivalent isopropanol (para [0091]).
       It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the isopropanol of the claims in the composition of Chang because Dahlmann teaches that the claimed isopropanol and the 2-ethylhexanol of Chang are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).
           Regarding claim 20, Chang discloses 1:1 ratio of dicarboxylic acid reactant such as cyclic anhydride to tertiary amine-diol  (para [0006], [0035], [0042]), fall into instant claim range of from about 2:1 to about 1:2.
           Regarding claim 21, Chang discloses the fluid is at temperature 4 0C, fall into instant claim range of from about -10 0C to about 10 0C and pressure 1700 psi (para [0139], [0146], [0150]; prior art pressure read on claimed pressure above 1000 psi). 
16.       Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Dahlmann as applied to claim 10 above, and further in view of Eyrisch (US 6072063).
           Chang includes the features of claim 10 above.
           Regarding claim 18, Chang does not discloses methanol (elected species).

           It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used the methanol of the claims in the composition of Chang because Eyrisch teaches that the claimed methanol and the isopropanol of modified Chang are functionally equivalent and it is prima facie obvious to substitute art-recognized functional equivalents known for the same purpose, see MPEP § 2144.06; In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).

Allowable Subject Matter
17.       Claims 22-23 are allowed.
18.         The following is a statement of reasons for the indication of allowable subject matter: Closest prior arts are Chang (US 2019/0136146) and Dahlmann (US 2005/ 0101495). 
           Chang discloses a method of inhibiting hydrate agglomeration in a multi-phase fluid, the method comprising introducing an effective amount of a polyester amine salt (e.g. quaternized polyester amine) anti-agglomerant hydrate inhibitor to the multi-phase fluid, e.g. crude oil, wet natural gas or production fluid to prevent agglomeration of hydrates (para [0004], [0007]-[0008], [0010], [0012], [0106]-[0109]). Chang further discloses the polyester amine quaternized salt anti-agglomerant hydrate inhibitor is made by a process comprising forming a polyester amine precursor through condensation reaction between a cyclic anhydride such as succinic anhydride, 
            Dahlmann discloses a condensation reaction between succinic anhydride and alkanolamine in presence of acid catalyst to accelerate the formation of intermediate ester, wherein intermediate ester is quaternized with acid to form ester amine quaternized salt anti-agglomerant hydrate inhibitor (para [0069], [0076]-[0077], [0080], [0086]-[0088]).
            The main difference between Prior art Chang and instant claims 22-23 is that
Chang is silent about the condensation catalyst for the condensation reaction between succinic anhydride and alkanolamine to form ester. Further, the claims 22-23 require closed term “process consisting of forming a polyester amine precursor through a condensation reaction between a cyclic anhydride and a tertiary amine-diol in the presence of a condensation catalyst; and reacting the polyester amine precursor with an organic acid.” Dahlmann does not cure the deficiency of Chang. Further, Dahlmann discloses amine monoalcohol while the closed term in the claim require tertiary amine-diol. The closest prior arts do not suggest or disclose claims 22-23 features. 

Conclusion
19.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766